PER CURIAM.
Our certiorari review of the trial court's order granting Respondents' motion for leave to file a claim for punitive damages is limited to whether the trial court applied the correct law. TRG Desert Inn Venture, Ltd. v. Berezovsky, 194 So.3d 516, 519 (Fla. 3d DCA 2016). While we might have concerns regarding the sufficiency of the evidence proffered by Respondents as to the alleged intentional misconduct or gross negligence of Petitioners, on this record we are unable to conclude that the trial court, in adjudicating Respondents' motion for punitive damages, failed to apply the correct law, i.e., the procedural standards set forth in section 768.72 of the Florida Statutes.
Petitions denied.